Slip Op. 09-126

           UNITED STATES COURT OF INTERNATIONAL TRADE


AD HOC SHRIMP TRADE ACTION
COMMITTEE,
                                    Before:   Richard W. Goldberg,
                 Plaintiff,                   Senior Judge

                 v.                 Court No.   08-00229

UNITED STATES,

                 Defendant,            PUBLIC VERSION

                 and

OCEANINVEST, S.A.,

                 Defendant-
                 Intervenor.


                                  OPINION

[Commerce’s final antidumping duty administrative review
determination is sustained.]

                                                Dated: October 30, 2009

Picard, Kentz & Rowe, LLP (Andrew W. Kentz and Nathaniel Maandig
Rickard) for Plaintiff Ad Hoc Shrimp Trade Action Committee.

Michael F. Hertz, Assistant Attorney General; Jeanne E.
Davidson, Director, Patricia A. McCarthy, Assistant Director,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Stephen C. Tosini); Office of the Chief Counsel for
Import Administration, U.S. Department of Commerce (Nithya
Nagarajan), Of Counsel, for Defendant United States.

Akin Gump Strauss Hauer & Feld, LLP (Warren E. Connelly, and
Jarrod M. Goldfeder) for Defendant-Intervenor OceanInvest S.A.




 
Court No. 08 – 00229                                           Page 2
 
     GOLDBERG, Senior Judge:   Plaintiff Ad Hoc Shrimp Trade

Action Committee (“Ad Hoc Shrimp”) is a domestic association of

producers and processors of warmwater shrimp.   In this action,

Ad Hoc Shrimp contests certain aspects of the administrative

determination issued by the International Trade Administration

of the United States Department of Commerce (“Commerce”) in the

second administrative review of the antidumping duty order

covering certain frozen warmwater shrimp from Ecuador.   See

Certain Frozen Warmwater Shrimp from Ecuador: Final Results and

Partial Rescission of Antidumping Duty Administrative Reviews,

73 Fed. Reg. 39,945 (Dep’t Commerce July 11, 2008) (“Final

Results”).   Ad Hoc Shrimp alleges that Commerce erroneously

accepted the raw material cost information for shrimp products

reported by Defendant-Intervenor OceanInvest S.A.

(“OceanInvest”).   Accordingly, Ad Hoc Shrimp claims that

Commerce’s Final Results are unsupported by substantial evidence

on the record and otherwise not in accordance with the law.

Commerce supports its determination to rely upon OceanInvest’s

reported costs in the Final Results because those costs reflect

the actual costs associated with the production of shrimp

products and because Commerce did not depart from past practice.

For the reasons that follow, the court sustains Commerce’s

determinations and denies Plaintiff’s motion for judgment on the

agency record to remand the Final Results to Commerce.

                                  
 
Court No. 08 – 00229                                          Page 3
 
             I.    JURISDICTION AND STANDARD OF REVIEW

     The Court has jurisdiction over this matter pursuant to

section 516a(a)(2)(B)(iii) of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2006), and 28 U.S.C. §

1581(c) (2006).

     For administrative reviews of antidumping orders, the Court

sustains Commerce’s determinations, findings, or conclusions

unless they are “unsupported by substantial evidence on the

record, or otherwise not in accordance with law.”   19 U.S.C. §

1516a(b)(1)(B)(i).   Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to

support a conclusion.”   Universal Camera Corp. v. NLRB, 340 U.S.

474, 477 (1951).   When a party alleges that Commerce’s action is

not supported by substantial evidence, the Court assesses

whether the agency action is “unreasonable” given the record as

a whole.   Nippon Steel Corp v. United States, 458 F.3d 1345,

1350-51 (Fed. Cir. 2006).   “[T]he possibility of drawing two

inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by

substantial evidence.”   Consolo v. Fed. Mar. Comm’n, 383 U.S.

607, 620 (1966) (citing NLRB v. Nevada Consol. Copper Corp., 316

U.S. 105, 106 (1942)).   The Court need only find evidence “which

could reasonably lead” to the conclusion drawn by Commerce, thus



                                   
 
Court No. 08 – 00229                                               Page 4
 

making it a “rational decision.”       Matsushita Elec. Indus. Co.,

v. United States, 750 F.2d 927, 933 (Fed. Cir. 1984).

                    II.   STATEMENT OF THE FACTS

     OceanInvest produces finished, i.e. “value-added”, shrimp

products from raw shrimp delivered by farmers to OceanInvest’s

processing facility in Ecuador.        The production process includes

classifying shrimp based upon its size.       The size of shrimp,

referred to as the count size, is expressed in terms of the

number of individual shrimp contained in a unit of weight.         For

example, a count size of 51/60 headless shrimp indicates one

pound of shrimp that contains 51 to 60 individual headless

shrimp.   Individual shrimp may vary in size within the count

size classification for a value-added shrimp product.

OceanInvest pays a higher price for larger shrimp.       For

instance, OceanInvest pays more for 51/60 count size than 61/70

count size because the latter contains smaller shrimp.

     In February 2007, at Ad Hoc Shrimp’s request, Commerce

initiated a sales-below-cost investigation against OceanInvest.

The investigation focused on OceanInvest’s sales of frozen

warmwater shrimp in the United States during the period of

review (“POR”) from February 1, 2006 to January 31, 2007.       Over

the course of the administrative review, Commerce sent

OceanInvest three sets of supplemental questionnaires inquiring

into its cost of production (“COP”) reporting.       On March 6,

                                    
 
Court No. 08 – 00229                                           Page 5
 

2008, Commerce published the preliminary results of its

administrative review.    Certain Frozen Warmwater Shrimp from

Ecuador, 73 Fed. Reg. 12,115 (Dep’t Commerce Mar. 6, 2008)

(preliminary results).    In its analysis, Commerce utilized

OceanInvest’s reported costs of raw material inputs.

     Ad Hoc Shrimp filed a brief contending that Commerce should

reject OceanInvest’s reported costs of raw material inputs as

distortive.   After evaluating the information and explanations

provided by OceanInvest, Commerce disagreed with Ad Hoc Shrimp

and accepted OceanInvest’s reported costs in the Final Results.

Decision Memorandum, A-331-802, ARP 06-07, Admin. R. Pub. Doc

165 (July 3, 2008) available at http://ia.ita.doc.gov/frn/

summary/ECUADOR/E8-15830-1.pdf (last visited October 14, 2009)

(“Decision Mem.”).     Commerce determined that the reported cost

information was consistent with OceanInvest’s normal accounting

records and reasonably reflected the costs associated with the

production and sale of the merchandise.       Id. at 11.

     Ad Hoc Shrimp then filed this action against Commerce under

28 U.S.C. § 1581(c).    This Court allowed OceanInvest to

intervene.

                            III. DISCUSSION

     Ad Hoc Shrimp raises two arguments to support its claim

that the Final Results are unsupported by substantial evidence

on the record or otherwise not in accordance with law.      First,

                                    
 
Court No. 08 – 00229                                           Page 6
 

it alleges that Commerce unreasonably accepted OceanInvest’s

reported raw material input costs for value-added products

despite the fact that those costs are unreliable and reflect a

physical impossibility.   Second, Ad Hoc Shrimp argues that

Commerce’s acceptance of OceanInvest’s [         ] raw material

costs for virtually identical value-added products is an

unexplained and unsupported departure from Commerce’s past

practice.   The court addresses each argument in turn.

    A. Commerce’s determination that OceanInvest’s reported raw
       material cost information reasonably reflects its actual
       production costs is supported by substantial evidence and
       otherwise in accordance with the law.

      When considering the imposition of an antidumping duty,

cost of production:

      “shall normally be calculated based upon the records
      of the exporter or producer of the merchandise, if
      such records are kept in accordance with the generally
      accepted accounting principles of the exporting
      country…and reasonably reflect the costs associated
      with the production and sale of the merchandise.”

19 U.S.C. § 1677b(f)(1)(A).   Ad Hoc Shrimp does not dispute

whether OceanInvest’s records were kept in accordance with

Ecuadorian generally accepted accounting principles (“GAAP”).

Rather, Ad Hoc Shrimp claims that Commerce’s acceptance of

OceanInvest’s reported raw material costs was not reasonable

under section 773(f)(1)(A) of the Tariff Act, 19 U.S.C. §

1677b(f)(1)(A) because those costs reflected a production

process that was physically impossible and unreliable.

                                   
 
Court No. 08 – 00229                                                                                  Page 7
 

Specifically, Ad Hoc Shrimp argues that OceanInvest’s

explanation of its cost methodology is facially implausible

because it [
                                                                     1
                                                                 ]           Ad Hoc Shrimp points to record

evidence for one shrimp product, as identified by the product’s

control number (CONNUM), that suggests that the finished shrimp

product produced does not appear attainable based on the raw

material shrimp size used.                                     See Decision Mem. at 8.          However, Ad

Hoc Shrimp fails to take into account several important factors

underlying OceanInvest’s production process and accounting

system.

              First, OceanInvest explained that a mix of raw shrimp

inputs, including smaller input size shrimp, can be used to

produce a larger peeled product.                                             For example, a combination of

51/60 count size and 61/70 count size raw shrimp can be used to

produce a 51/60 count size peeled shrimp product.                                            See Letter

from Cameron & Hornbostel LLP to U.S. Department of Commerce,

Case No. A-331-802, Admin R. Pub. Doc. 152, Non-Pub. Doc. 50, at

1-2 (Mar. 11, 2008) (third supplemental section D response)



                                                            
1
 Ad hoc explains that removing the shell necessarily reduces,
not increase, the weight of the raw material. Therefore, Ad Hoc
Shrimp asserts that even if all of the shell-on raw material
OceanInvest listed as being [                        ] were in
fact [                                         ], it would still
be impossible to produce a peeled product weighing [
       ] per piece as OceanInvest reported.
                                                                          
 
Court No. 08 – 00229                                                                         Page 8
 

(“Third Supplemental Section D Response”).2                                   The resulting mix

would be classified as a 51/60 finished product despite the

presence of individual shrimp of varying count size.3                                   It is the

total number of shrimp in the finished product, not the size of

each individual shrimp, that determines the marked count size of

the product.

              The record evidence demonstrates that OceanInvest used

different mixes of raw input shrimp count sizes to produce

finished products that satisfied its customers’ size

specifications.                                   See, e.g., Admin. R. Non-Pub. Doc. 34 (first

supplemental section D response).                                    During its investigation,

Commerce reviewed OceanInvest’s inventory tracking system and

found that OceanInvest tracks the actual mix of shrimp input

sizes that are used to produce each peeled product.                                   Decision

Mem. at 10.                           This system tracked both the input shrimp size and

cost on an actual, as invoiced basis, to ensure that the final

recorded costs accurately reflected the prices paid for the

inputs.                   Id. at 10-11.




                                                            
2
  Further references to OceanInvest’s supplemental questionnaire
responses are cited to the administrative record.
3
  OceanInvest elaborates that a processor could mix 51 count size
and 65 count size shrimp on a 50/50 basis and produce a one
pound box containing 59 shrimp. In an extreme example, a shrimp
processor could use 90% 61 count peeled shrimp and 10% 51 count
peeled shrimp and still produce an average count size of less
than 60, which falls within the specified 51/60 range.
                                                                  
 
Court No. 08 – 00229                                                                        Page 9
 

              Moreover, Ad Hoc Shrimp’s “disappearing shrimp” argument is

without merit.                                 Ad Hoc Shrimp claims that OceanInvest failed to

explain how shrimp allegedly disappeared in the production

process.4                      Thus, the total number of shrimp reported by

OceanInvest, according to Ad Hoc Shrimp, does not reasonably

reflect the costs associated with its production.                                However,

OceanInvest explained that it was reporting the equivalent yield

of shrimp after the production process.                                When the shell is

peeled from the shrimp, the difference between the weight of the

shrimp before and after peeling is referred to as the “yield.”

The reported “yield” for the control number at issue was

[                   ] which meant that the total weight after peeling was

[                   ] of the total weight before peeling.                   In other words,

OceanInvest was stating that, at the end of the production

process, it had the equivalent yield of [                                           ]

individual shrimp, not that it had lost individual shrimp during

the course of the production.5

              Ad Hoc Shrimp also misinterprets the ramifications of the

“purchasing strategy” disclosed by OceanInvest.                                OceanInvest


                                                            
4
  This claim focuses on OceanInvest’s questionnaire response that
suggests that the company started the production process with
[         ] shrimp but ended up with only [         ] shrimp.
Third Supplemental Section D Response at 2-3.
5
  As OceanInvest explains, [
       ] Commerce did not understand OceanInvest to say that
[           ] individual shrimp before peeling are literally
equal to [                              ] after peeling.
                                                                
 
Court No. 08 – 00229                                                 Page 10
 

explained to Commerce that, from time to time, it employs a

purchasing strategy whereby it [

                                                              ]   Third

Supplemental Section D Response at 1, 3.        Under this purchasing

strategy, OceanInvest will [

                                                         ]   See Cost of

Production and Constructed Value Calculation Adjustments for the

Final Results, A-331-802, ARP 06-07, Admin. R. Pub. Doc. 167,

Non-Pub. Doc. 59 (July 3, 2008) (“COP Mem., Admin. R. Non-Pub.

Doc. 59”).   In other words, OceanInvest will [



                   ]   OceanInvest then classifies and records the

purchased shrimp [                          ] and they pay the supplier

[                 ] price for the shrimp.      Id.   For the particular

control number at issue, OceanInvest explained that it had

engaged in this purchasing strategy [



              ]    Third Supplemental Section D Response at 3-4.

Ad Hoc Shrimp does not assert that this purchasing strategy

violates any statute or regulation governing the calculation of

OceanInvest’s raw shrimp costs.         Instead, Ad Hoc Shrimp argues

that the conduct of these transactions renders OceanInvest’s

reporting inaccurate because [

                                                     ]   Ad Hoc Shrimp

                                     
 
Court No. 08 – 00229                                                                                Page 11
 

argues that this purchasing practice calls into question the

rest of OceanInvest’s reported costs.

              While Ad Hoc Shrimp asserts that OceanInvest [

                                                                                              ], Commerce

found that the costs are not distortive.                                          Pursuant to the Tariff

Act, the producer must report to Commerce the actual price paid

for raw shrimp, 19.U.S.C. §§ 1677b(e) and (f), which Commerce

found had occurred in this case.                                          Decision Mem. at 11.     In

addition, Commerce noted that this purchasing practice is

infrequent and represents only a small percentage of

OceanInvest’s overall raw material purchases.6                                          Id.    When it did

happen, OceanInvest recorded in its accounting system [



                                                               ]   COP Mem., Admin. R. Non-Pub. Doc.

59.           OceanInvest calculated the actual invoice cost of the raw

shrimp in their normal books and records which they used to

compute their reported costs to Commerce.                                         Id.   Commerce thereby

determined that the costs captured in the reported costs


                                                            
6
  Commerce explained that the record evidence demonstrates that
this purchasing practice affected [                        ].
Admin. R. Non-Pub. Doc. 34 at Ex. SD-11; Admin. R. Non-Pub. Doc.
42 at Ex. 2SD-6. These [                    ] represent only
[     ] percent of the [ ] individual reported peeled control
numbers, and further, peeled products as a whole account for
only [   ] percent of total shrimp production for OceanInvest
during the period of review. Def.’s Br. at 9.



                                                                       
 
Court No. 08 – 00229                                         Page 12
 

reflected OceanInvest’s actual costs incurred for its raw

material shrimp inputs, Decision Mem. at 11, [



                                             ]

      Simply because Ad Hoc Shrimp argues that this “purchasing

strategy” is not a reasonable explanation for OceanInvest’s

reported information does not prevent Commerce’s determination

from being supported by substantial evidence.    See Catfish

Farmers of America v. United States, Slip Op. 09-96, 2009 WL

2921300 (CIT Sep. 14, 2009) (“The administrative record for an

antidumping duty administrative review may support two or more

reasonable, though inconsistent, determinations on a given

issue.”)   As part of its investigative process, Commerce

specifically requested a deeper explanation of the reported

costs for the control number at issue.   Commerce reviewed how

OceanInvest reflected its payments to the farmers in its raw

material inventory system.   COP Mem., Admin. R. Non-Pub. Doc.

59.   It then reviewed how the costs in that system flowed in the

calculations contained in the questionnaire responses on COP

reporting that OceanInvest filed with Commerce.   Id.   Commerce

analyzed OceanInvest’s reported costs taking into consideration

OceanInvest’s inventory tracking system, cost methodology, and

questionnaire responses explaining this purchasing strategy.

Commerce thereby determined that the infrequent use of this

                                  
 
Court No. 08 – 00229                                          Page 13
 

purchasing practice did not invalidate the accuracy of

OceanInvest’s material costs.   Decision Mem. at 10-11.     Based on

the record evidence, Commerce reasonably concluded that this

purchasing strategy, in light of OceanInvest’s reported

information and supplemental responses, was a reasonable

explanation for OceanInvest’s reported costs.    

     Ad Hoc Shrimp also claims that Commerce’s determination in

the Final Results is not reasonable under section 773(f)(1)(A)

of the Tariff Act, 19 U.S.C. § 1677b(f)(1)(A) because agency

practice requires accurate product-specific costs in addition to

accurate aggregate costs.   Pl.’s Br. 10 (citing Certain

Preserved Mushroom from Indonesia, 63 Fed. Reg. 72,268, 72,276

(Dep’t Commerce Dec. 31, 1998) (“The fact that the inaccurate

standards for each major cost element add up to a total that is

closer to the actual total costs does not support the claim that

individual standard costs are reliable.”)).   This argument

reiterates Ad Hoc Shrimp’s previous argument regarding

[                                                   ] because Ad Hoc

Shrimp frames the issue not as whether OceanInvest’s costs

reported were accurate, but instead focuses on the reported

count size information.   It alleges Commerce unreasonably

accepted product-specific raw material count size information

[                                                               ]



                                  
 
Court No. 08 – 00229                                         Page 14
 

     However, the record indicates that Commerce did not accept

OceanInvest’s reported costs only because they were reported

accurately on an aggregate basis.    OceanInvest followed

Commerce’s normal practice and reported the model-specific

average shrimp costs incurred during the period of review for

each category of products.   See Decision Mem. at 10.   Moreover,

OceanInvest [                                                     ]

Commerce understood how OceanInvest recorded raw material costs

and sizes in its accounting system.   Commerce concluded that it

is reasonable to accept OceanInvest’s explanation that different

raw shrimp inputs could produce “value-added products of the

same finished count size although a POR average cost is used for

each raw shrimp input in calculating production costs.”     Id.

     In summary, Commerce’s determination that OceanInvest’s

reported raw material cost information for value-added products

reasonably reflects its actual production costs is supported by

substantial evidence and is in accordance with the law.

Pursuant to section 773(f)(1)(A) of the Tariff Act, 19.U.S.C. §

1677b(f)(1)(A), Commerce relied on OceanInvest’s recorded

information because it was kept in accordance with the home

country GAAP.   This Court has consistently upheld Commerce’s

reliance on a company’s costs as recorded in its financial

statements “as long as those statements were prepared in

accordance with the home country’s GAAP and do not significantly

                                  
 
Court No. 08 – 00229                                         Page 15
 

distort the firm’s actual costs.”     Solvay Solexis S.P.A. v. U.S,

628 F.Supp.2d 1375, 1379 (CIT 2009); see also Cinsa, S.A. de

C.V. v. United States, 21 CIT 341, 343, 966 F.Supp. 1230, 1235

(1997); FAG U.K. Ltd. V. United States, 20 CIT 1277, 1290, 945

F.Supp. 260, 271 (1996).   Ad Hoc Shrimp fails to demonstrate

that the reported costs are significantly distorted.    Commerce

gained an understanding of how OceanInvest uses mixtures of

different count sizes of raw material to produce the same

finished products.   It also found that OceanInvest’s inventory

system tracks the specific mix of actual shrimp inputs for each

finished product.    Moreover, Commerce understood that, in rare

instances, OceanInvest used raw material that it recorded as

[                                                 ] and found that

OceanInvest reported the actual prices it paid.    Based upon the

record evidence, Commerce reasonably determined that OceanInvest

reported the actual raw material costs needed to produce the

value-added products and that these costs were not distortive.

    B. Commerce’s acceptance of OceanInvest’s different raw
       material costs for similar value-added products is not
       inconsistent with the Agency’s practice.

      Ad Hoc Shrimp argues that Commerce erroneously accepted

[          ] raw material costs for virtually identical finished

shrimp products in violation of Commerce’s settled practice.

Specifically, Ad Hoc Shrimp indicates that, for two sets of

control numbers, OceanInvest reported different raw material

                                   
 
Court No. 08 – 00229                                                                      Page 16
 

count sizes [                                                                ] for the same

peeled shrimp products differing only in terms of container

weight or presentation, two physical characteristics that Ad Hoc

Shrimp alleges have no bearing on raw material costs.                                 Ad Hoc

Shrimp asserts that, under established practice, identical

products must have identical costs reported for them.

              Under Commerce’s methodology, OceanInvest must calculate

its COP on a control number-specific basis.                                 The control number

identifies a shrimp product by the physical characteristics that

Commerce determines can have a material effect on product prices

and costs.7                          In the shrimp investigations, Commerce identified 14

distinct physical characteristics, including container weight

and presentation, that could have such an effect.                                 Thus, under

Commerce’s methodology, if the container weight or presentation

differs, the control number differs.                                 Each product that has a

different control number is a different product for cost

calculation purposes, no matter how physically similar those

products may be as a practical matter.

                 The products at issue do not “share the same physical

characteristics” as defined by Commerce because they differ in

container weight or presentation.                                  Accordingly, they are not

identical products and do not require identical material costs.
                                                            
7
  Different physical characteristics include form (raw or
cooked), head status (head-on or headless), count size, and
shell status (shell-on or peeled).
                                                                
 
Court No. 08 – 00229                                         Page 17
 

The record indicates that different mixes of shrimp count sizes

as inputs can produce the same value-added product that differ

only in container sizes or presentations.    See, e.g., Admin. R.

Non-Pub. Doc. 42 (second supplemental section D response).

Therefore, Commerce’s methodology permits different raw material

count size and cost information for shrimp products differing

only in their container size or their presentation.

     Moreover, the court is not convinced that Commerce’s

acceptance of OceanInvest’s different raw material costs for

certain shrimp products differing only in container weight or

presentation deviates from past practice.    Ad Hoc Shrimp argues

that Commerce deviated from its past practice by accepting

OceanInvest’s reported raw material costs in the second

administrative review even though the costs suffer from the same

deficiency as the costs that Commerce rejected in the first

administrative review.    See Certain Frozen Warmwater Shrimp from

Ecuador: Final Results of Antidumping Duty Administrative

Review, 72 FR 52070 (Dep’t Commerce Sept. 12, 2007) (first

administrative review).   However, Commerce’s refusal to accept

OceanInvest’s raw material costs in the first administrative

review concerned separate issues.     In the first administrative

review, Commerce determined that OceanInvest had made errors in

calculating its raw shrimp costs which OceanInvest then

corrected.   See Decision Memorandum, A-331-802, AR 04-06 (Sep. 5

                                   
 
Court No. 08 – 00229                                            Page 18
 

2007), available at 2007 WL 2773557 (issues and decision

memorandum to first administrative review).       OceanInvest had

reported its costs based on finished shrimp count size rather

than input shrimp count size.   Id. at cmt. 6.       It also

incorrectly reported the last purchase price in the month in

which a shrimp product was actually produced rather than

calculate the weighted average cost of raw material that it

purchased in the entire POR.    Id.      In other words, Commerce

found that OceanInvest’s reported costs were distorted for

reasons separate from OceanInvest’s COP reporting in the second

administrative review.

     In both administrative reviews, Commerce followed its

practice of requiring a respondent to report costs on a product-

specific basis and also of relying upon a respondent’s normal

books and records.   Moreover, in the first administrative

review, Commerce stated that a respondent must calculate its raw

shrimp costs based on the physical characteristics as defined by

Commerce.   Id. (emphasis added).       Under Commerce’s methodology,

if the container weight or presentation differs, the control

number differs.   Thus, in both reviews, Commerce was to treat

container weight and presentation as separate physical

characteristics in the control number.       Therefore, Commerce’s

acceptance of OceanInvest’s reported costs in the Final Results

was reasonable because those costs comported with Commerce’s

                                     
 
Court No. 08 – 00229                                              Page 19
 

normal practice, which is the statutorily preferred methodology

pursuant to section 773(f)(1)(A) of the Tariff Act, 19.U.S.C. §

1677b(f)(1)(A).

                            IV.   CONCLUSION

        Commerce’s determination that OceanInvest’s reported raw

material cost information for value-added products reasonably

reflects its actual production costs is supported by substantial

evidence and otherwise in accordance with the law.      Commerce’s

acceptance of OceanInvest’s different raw material costs for

similar finished shrimp products does not depart from agency

practice.    For the foregoing reasons, the Court sustains

Commerce’s final determination and denies Ad Hoc Shrimp’s motion

for judgment on the agency record.




                                        /s/ Richard W. Goldberg
                                        Richard W. Goldberg
                                        Senior Judge

Date:       October 30, 2009
            New York, New York